Case 2:16-cv-02942-DSF-KS Document 324 Filed 09/15/20 Page 1 of 7 Page ID #:5289




    1   GLANCY PRONGAY                         LABATON SUCHAROW LLP
               & MURRAY LLP                    JAMES W. JOHNSON (pro hac vice)
    2   JOSHUA L. CROWELL (295411)             MICHAEL H. ROGERS (pro hac vice)
        1925 Century Park East                 IRINA VASILCHENKO (pro hac vice)
    3   Suite 2100                             JAMES T. CHRISTIE (pro hac vice)
        Los Angeles, CA 90067                  MARGARET SCHMIDT (pro hac vice)
    4   Telephone: (310) 201-9150              140 Broadway
        Facsimile: (310) 432-1495              New York, NY 10005
    5   jcrowell@glancylaw.com                 Telephone: (212) 907-0700
                                               Facsimile: (212) 818-0477
    6   Liaison Counsel for Lead Plaintiff the jjohnson@labaton.com
        Public School Retirement System of the mrogers@labaton.com
    7   School District of Kansas City,        ivasilchenko@labaton.com
        Missouri and Liaison Counsel           jchristie@labaton.com
    8   for the Proposed Class                 mschmidt@labaton.com
    9                                                Attorneys for Lead Plaintiff the Public
                                                     School Retirement System of the
   10   (additional counsel listed in the            School District of Kansas City,
        signature block)                             Missouri and Lead Counsel
   11                                                for the Proposed Class
   12
                              UNITED STATES DISTRICT COURT
   13                        CENTRAL DISTRICT OF CALIFORNIA
   14   VANCOUVER ALUMNI ASSET                   Master File No. 16-cv-02942-DSF-KS
        HOLDINGS INC., Individually and on
   15   Behalf of All Others Similarly Situated,
   16                 Plaintiffs,                    Judge:       Hon. Dale S. Fischer
   17          v.
                                                     JOINT RESPONSE TO COURT’S
   18   DAIMLER AG, DIETER ZETSCHE,                  AUGUST 27, 2020 ORDER
        BODO UEBBER, and THOMAS
   19   WEBER,
   20                 Defendants.
   21   MARIA MUNRO, Individually and on Case No. 16-cv-03412-DSF-KS
        Behalf of All Others Similarly Situated,
   22
                      Plaintiffs,
   23
               v.
   24
        DAIMLER AG, DIETER ZETSCHE,
   25   BODO UEBBER, and THOMAS
        WEBER,
   26
                      Defendants.
   27
   28
        JOINT RESPONSE TO COURT’S AUGUST 27, 2020 ORDER
        CASE NO. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 324 Filed 09/15/20 Page 2 of 7 Page ID #:5290




    1             Lead Plaintiff the Public School Retirement System of the School District
    2       of Kansas City, Missouri (“Lead Plaintiff” or “Kansas City”), through its counsel
    3       Labaton Sucharow LLP (“Labaton Sucharow” or “Lead Counsel”), together with
    4       Daimler AG (“Daimler” or the “Company”), and Dieter Zetsche, Bodo Uebber,
    5       and Thomas Weber (collectively, the “Defendants”), through their counsel, submit
    6       this response to the Court’s August 27, 2020 Order re Lead Plaintiff’s Unopposed
    7       Motion for Preliminary Approval of Proposed Class Action Settlement (“August
    8       Order”). ECF No. 323.1
    9             The Parties have agreed to the changes requested by the Court in the August
   10       Order. Attached hereto are documents to implement the Court’s August Order.
   11             Exhibit 1 – Attached hereto is the Agreement Regarding Amendments to
   12       the Stipulation and Agreement of Settlement, dated September 14, 2020, which
   13       modifies the original Stipulation.
   14             Exhibit 2 - Attached hereto is a redlined version of a [Proposed Revised]
   15       Order Granting Preliminary Approval of Class Action Settlement, Approving
   16       Form and Manner of Notice, and Setting Date for Hearing on Final Approval of
   17       Settlement, which has been revised to reflect the amendment of the Stipulation.
   18             Exhibit 2A - Attached hereto is a clean version of the revised Preliminary
   19       Approval Order.
   20             Exhibit 3 - Attached hereto is a redlined version of a revised Notice of
   21       Pendency of Class Action, Proposed Settlement, and Motion for Attorneys’ Fees
   22       and Expenses, which has been revised to reflect the amendment and to comport
   23       with the August Order.
   24             Exhibit 3A - Attached hereto is a clean version of the revised Notice.
   25
   26
            1
              Unless otherwise defined herein, capitalized terms have the same meanings as
   27
            that set forth in the Stipulation and Agreement of Settlement, dated April 20, 2020
   28       (the “Stipulation”), previously filed with the Court. See ECF No. 310-3.
        JOINT RESPONSE TO COURT’S AUGUST 27, 2020 ORDER                                       1
        CASE NO. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
        .
Case 2:16-cv-02942-DSF-KS Document 324 Filed 09/15/20 Page 3 of 7 Page ID #:5291
Case 2:16-cv-02942-DSF-KS Document 324 Filed 09/15/20 Page 4 of 7 Page ID #:5292
Case 2:16-cv-02942-DSF-KS Document 324 Filed 09/15/20 Page 5 of 7 Page ID #:5293




    1                               CERTIFICATE OF SERVICE
    2           I hereby certify that on September 15, 2020, I authorized the electronic
    3   filing of the foregoing with the Clerk of the Court using the CM/ECF system,
    4   which will send notification of such filing to the e-mail addresses denoted on the
    5   attached Electronic Mail Notice List served via ECF on all registered participants
    6   only.
    7           I certify under penalty of perjury under the laws of the United States of
    8   America that the foregoing is true and correct.
    9           Executed on September 15, 2020
   10
   11                                               /s/ James W. Johnson
                                                        James W. Johnson
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        CERTIFICATE OF SERVICE
        CASE NO. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 324 Filed 09/15/20 Page 6 of 7 Page ID #:5294




    1   Mailing Information for a Case 2:16-cv-02942-DSF-KS Vancouver Alumni
        Asset Holdings, Inc. v. Daimler AG et al
    2   Electronic Mail Notice List
    3
        The following are those who are currently on the list to receive e-mail notices for this case.
    4
           Eric J Belfi
    5       ebelfi@labaton.com,lpina@labaton.com,4076904420@filings.docketbird.com,electroniccas
            efiling@labaton.com
    6
           James T Christie
    7       jchristie@labaton.com,lpina@labaton.com,smundo@labaton.com,9436348420@filings.doc
            ketbird.com,electroniccasefiling@labaton.com
    8
           Paul J Collins
    9       pcollins@gibsondunn.com,PLe@gibsondunn.com,eoldiges@gibsondunn.com,mjkahn@gibs
            ondunn.com,JRodriguez@gibsondunn.com,cthomas@gibsondunn.com
   10
           Joshua Lon Crowell
   11       jcrowell@glancylaw.com,joshua-crowell-496@ecf.pacerpro.com,info@glancylaw.com

   12      Jenny Lynn Grantz
            jenny.grantz@squirepb.com,carrie.takahata@squirepb.com
   13
           James W Johnson
   14       jjohnson@labaton.com,7592785420@filings.docketbird.com,lpina@labaton.com,smundo@
            labaton.com,electroniccasefiling@labaton.com
   15
           Michael J Kahn
   16       mjkahn@gibsondunn.com,jrodriguez@gibsondunn.com,SChoi@gibsondunn.com

   17      Christopher J Keller
            ckeller@labaton.com,5497918420@filings.docketbird.com,lpina@labaton.com,electronicca
   18       sefiling@labaton.com

   19      Matthew J Kemner
            matthew.kemner@squirepb.com,Marsi.Allard@SquirePB.com
   20
           Francis P McConville
   21       fmcconville@labaton.com,HChang@labaton.com,lpina@labaton.com,drogers@labaton.co
            m,9849246420@filings.docketbird.com,electroniccasefiling@labaton.com
   22
           Danny Lam Nguyen
   23       danny.nguyen@usdoj.gov

   24      Jennifer Pafiti
            jpafiti@pomlaw.com,jalieberman@pomlaw.com,ahood@pomlaw.com,tcrockett@pomlaw.c
   25       om,disaacson@pomlaw.com,ashmatkova@pomlaw.com,abarbosa@pomlaw

   26      Robert Vincent Prongay
            rprongay@glancylaw.com,CLinehan@glancylaw.com,robert-prongay-
   27       0232@ecf.pacerpro.com

   28
        MAIL LIST
        CASE NO. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
Case 2:16-cv-02942-DSF-KS Document 324 Filed 09/15/20 Page 7 of 7 Page ID #:5295




    1      Michael H Rogers
            mrogers@labaton.com,lpina@labaton.com,8956253420@filings.docketbird.com,electronicc
    2       asefiling@labaton.com

    3
    4      Laurence M Rosen
            lrosen@rosenlegal.com
    5
           Jonathan M Rotter
    6       jrotter@glancylaw.com,jonathan-rotter-5262@ecf.pacerpro.com

    7      Margaret Schmidt
            mschmidt@labaton.com,lpina@labaton.com,electroniccasefiling@labaton.com
    8
           Christopher S Turner
    9       christopher.turner@lw.com,washington-dc-litigation-services-
            5378@ecf.pacerpro.com,christopher-turner-
   10       6162@ecf.pacerpro.com,DCECFNotificationsDC@lw.com

   11      Irina Vasilchenko
            ivasilchenko@labaton.com,lpina@labaton.com,ElectronicCaseFiling@labaton.com,803213
   12       7420@filings.docketbird.com

   13      Peter Allen Wald
            peter.wald@lw.com,peter-wald-7073@ecf.pacerpro.com,#sflitigationservices@lw.com
   14
           Troy M Yoshino
   15       troy.yoshino@squirepb.com,carrie.takahata@squirepb.com

   16      Meryl L Young
            myoung@gibsondunn.com,pmclean@gibsondunn.com
   17
           Nicole M Zeiss
   18       NZeiss@labaton.com,5854006420@filings.docketbird.com,lpina@labaton.com,ElectronicC
            aseFiling@labaton.com,Settlementquestions@labaton.com,cboria@labaton.com
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        MAIL LIST
        CASE NO. 16-CV-02942-DSF-KS AND 16-CV-03412-DSF-KS
